In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Golden, J.), entered February 21, 1996, which granted the separate motions of the defendants Dennis Fisher and Mehrdad Nava and the defendant Boxart, Inc., for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiffs have failed to sufficiently allege an intentional tort so as to fall under an exception to the rule that the Workers’ Compensation Law bars a suit by an employee against his employer for injuries sustained in the course of employment (see, Acevedo v Consolidated Edison Co., 189 AD2d 497; Mera v Adelphi Mfg. Co., 160 AD2d 781; Briggs v Pymm Thermometer Corp., 147 AD2d 433; Finch v Swingly, 42 AD2d 1035). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.